NO. 12-11-00052-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                 §

KYLE EDWIN BARNHILL,                                   §        ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Kyle Edwin Barnhill has petitioned this court for mandamus relief. He asserts that he
filed a motion to transfer venue in a termination case, that the motion was uncontested, and that
the trial court failed to perform its mandatory duty to grant the motion and transfer the case. We
deny the petition.
         Mandamus issues only when the mandamus record establishes (1) a clear abuse of
discretion or the violation of a duty imposed by law and (2) the absence of a clear and adequate
remedy at law. See In re Columbia Med. Ctr. of Las Colinas, Subsidiary, L.P., 290 S.W.3d
204, 207 (Tex. 2009) (orig. proceeding). It is the relator’s burden to provide a sufficient record
to establish the right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)
(orig. proceeding); see also TEX. R. APP. P. 52.7.
         Barnhill has not provided any documents supporting his mandamus petition. Therefore,
he has failed to demonstrate he is entitled to mandamus relief. Accordingly, Barnhill’s petition
for writ of mandamus is denied. All pending motions are overruled as moot.
Opinion delivered April 20, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                    (PUBLISH)